Citation Nr: 1825795	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an earlier effective date prior to September 19, 2013 for the award of service connection for anemia, to include on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. In an April 1997 rating decision, the RO denied entitlement to service connection for anemia. The Veteran did not appeal the decision nor submit new and material evidence within one year of the denial. 

2. In September 2013, the Veteran filed a petition to reopen the claim of entitlement to service connection for anemia; no communications were received by VA prior to that time that may be construed as a petition to reopen the previously denied claim. 

3. In an April 2017 rating decision, the RO reopened the claim of entitlement to service connection for anemia, and service connection was awarded for anemia with an evaluation of 10 percent, effective September 19, 2013. 

4. The currently assigned effective date of September 19, 2013 for service-connected anemia is later than the date that the entitlement to the benefit was demonstrated and the date upon which petition to reopen the claim of entitlement to service connection for the disability was received.

5.  The record shows that correct facts, as they were known at the time, were before the RO at the time of the April 1997 rating decision; the record does not establish that the RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 19, 2013 for the grant of entitlement to service connection for anemia to include on the basis of CUE have not been met. 38 U.S.C. §§ 1110, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.156 (c), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The RO granted the Veteran's claim for entitlement to service connection for anemia in April 2017. Because the claim had been proven, the purpose that notice under 38 U.S.C. § 5103(a) (2012) is intended to serve has been fulfilled, and further notice is not required. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). An appellant bears the burden of demonstrating any prejudice from defective notice with respect to a "downstream" element such as the effective date of service connection. See Goodwin v. Peake, 22 Vet. App. 128 (2008). The Veteran has not alleged such error in this case. Regardless, after the petition to reopen was filed, VA provided appropriate VCAA notice in March 2014, which included information as to what constitutes new and material evidence and how VA determines the effective date of service connection.

II. Effective Date Prior to September 19, 2013

Board decisions must be based on the entire record, with consideration of all the evidence. See 38 U.S.C. § 7104 (2012). The Board need not discuss each piece of evidence. See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). The law requires only that the Board address its reasons for rejecting evidence favorable to a claimant. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017). A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is service-connected for anemia. The Veteran contends that an effective date earlier than September 19, 2013 is warranted for the award of service connection for anemia.

The Veteran specifically argues that her service-connected anemia should be dated back to her original denial in April 1997. She stated that she was first diagnosed with anemia in March 1982, while on active service. The Veteran stated that since she separated from service, she had the same symptoms and received the same medical treatment for anemia. The Veteran noted that her first claim for anemia was denied in May 1997. The Veteran also argues that her April 2014 decision (which granted service connection for anemia) noted that the VA examiner opined that the condition is at least as likely as not related to anemia treated during active military service. Finally, the Veteran contends that her symptoms and treatment for her anemia are the same as when she first filed for service connection in 1997 and that based on her current grant of service connection the effective date should return to original decision which denied her service connection for anemia. 

In an April 1997 rating decision, the RO denied entitlement to service connection for anemia. The time period to appeal a VA decision does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and applicable appellate rights. See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007); Hauck v. Brown, 6 Vet. App. 518, 519 (1994). The Veteran was notified of the April 1997 rating decision denying service connection for anemia in a May 1997 letter, which also explained to the Veteran the right of appeal. The Veteran did not appeal the decision nor submit new and material evidence within one year of the denial.

Applicable law provides that an RO decision that is unappealed becomes final. See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). Once a decision denying a service connection claim becomes final, new and material evidence is required to reopen the claim. If new and material evidence is presented or secured with respect to a disallowed claim, VA will reopen the claim and review the former disposition of the claim. See 38 U.S.C. § 5108 (2012). As the Veteran did not appeal the April 1997 decision, it became final, and new and material evidence was required to reopen the claim.

In September 2013, the Veteran filed an application to reopen the previously decided claim for anemia. In an April 2014 rating decision, the RO found that new and material evidence had been received to reopen the claim and that the evidence was sufficient to grant the benefit. Service connection was awarded, effective September 19, 2013, the date of receipt of her claim to reopen.

The effective date of an award of service connection based on new and material evidence received after a final adjudication shall be fixed in accordance with the facts found but shall not be earlier than the date of the receipt of the application to reopen. See 38 U.S.C. § 5110 (a) (2012); Sears v. Principi, 16 Vet. App. 244 (2002).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2017). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg . 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157 (2017). The amended regulations, however, apply only to claims filed on or after March 24, 2015. Because the appellant's claim was received by VA prior to that date, the former regulations apply and are applicable to her case.

Previously, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim. 38 C.F.R. § 3.155 (a). 

Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing. Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits. See 38 C.F.R. § 3.1 (p) (2017); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon a full review of the record, the Board finds that, after the April 1997 rating decision denying service connection became final, VA received no correspondence from the Veteran addressing the issue of service connection for anemia and that comports with the above requirements until September 2013.

The date of receipt of the Veteran's petition to reopen the service connection claim for anemia was September 19, 2013. Therefore, the Board finds that the earliest effective date of service connection for anemia is September 19, 2013.

However, the Board notes further that the AOJ addressed the question of whether there was CUE in the April 1997 rating decision as the Veteran has argued that there was error in not granting service connection at that time. Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE. Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Although the Veteran has not expressly argued for an earlier effective date based on any "clear and unmistakable error" in a rating decision, the Board notes that the arguments advanced by the Veteran do not allege CUE with requisite specificity. See 38 C.F.R. §§ 20.1403 (b), 20.1404(b) (2017). As noted above the Veteran's argues that she was diagnosed with anemia in service, that she has had anemia since service, and that a March 2014 examiner found that she had anemia and that the anemia was at least as likely as not related to service. The Board notes that the Veteran had a VA examination in March 1997, in which the examiner did not diagnosis the Veteran with anemia. To raise a valid claim of CUE, the claimant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error. An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE." Fugo, 6 Vet. App. at 43-44 (1993). It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger. Further, clear and unmistakable error is not the misinterpretation of facts. See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). Neither is it a new medical diagnosis that "corrects" an earlier diagnosis. 38 C.F.R. § 20.1403 (d)(1) (2017). Moreover, any implied failure by VA to assist the Veteran in the development of facts relevant to her claim would not constitute CUE. Id. at (d)(2). The Board finds that there was no CUE in the April 1997 rating decision and thus, such decision remains final.

Although the Board acknowledges and understands the Veteran's argument that her conditions began before the effective date was established, that is not the controlling factor in establishing effective dates for benefits. Specifically, effective dates for service connection are not based on the date the condition began and cannot be any earlier than date of receipt of claim to reopen. See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA"). The Board is bound by the specific legal standard governing effective dates. Because there is no legal basis by which an effective date for the grant of service connection to anemia earlier than September 19, 2013 can be granted, the petition for an earlier effective date must be denied. See 38 C.F.R. § 3.400 (b)(2)(i) (2017). As a preponderance of the evidence is against entitlement to earlier an effective date, the benefit-of-the-doubt rule is not for application. See 38 U.S.C. § 5107 (b) (2012).


ORDER

Entitlement to an effective date earlier than September 19, 2013 for the grant of service connection for anemia is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


